Citation Nr: 1814944	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from November 22, 2010 to May 31, 2015; and to a rating in excess of 70 percent beginning June 1, 2015, for posttraumatic stress disorder (PTSD) with alcohol abuse (in full remission).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to April 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a June 2015 rating decision, the Veteran was assigned a 70 percent rating for his PTSD, effective June 1, 2015.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.

The Board most recently remanded the case for further development in August 2017.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an initial compensable rating for PTSD must be remanded.  His most recent VA PTSD examination is dated June 2015.  Moreover, the Veteran's medical treatment records in the claims file stop in December 2015.  In both his October 2016 Statement of Accredited Representative, and June 2017 Appellate Brief, the Veteran's representative appears to assert that the Veteran's disability picture has worsened.  Given the lack of recent medical records in the claims file, and the above assertions, the Board finds that the June 2015 VA examination is insufficient to evaluate the current state of the Veteran's PTSD.  As there is an indication that the Veteran's disability may have worsened since then, the Board finds that a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.

3.  Confirm that the VA examination report comports with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the claim of entitlement to an initial rating in excess of 30 percent from November 22, 2010 to May 31, 2015; and to a rating in excess of 70 percent beginning June 1, 2015, for PTSD.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




